Citation Nr: 0834571	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) disorder, claimed a left jaw condition.

2.  Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from February 1981 to 
October 2002.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  TMJ disorder was first manifested by symptoms of left jaw 
clicking and popping in service.

2.  The current single 10 percent evaluation assigned for 
tinnitus disability is the maximum evaluation under VA rating 
criteria.


CONCLUSIONS OF LAW

1.  TMJ disorder was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  There is no legal basis for the assignment of separate 10 
percent disability ratings for the appellant's tinnitus 
disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 
F.3d.1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TMJ

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet.App. at 
495-97; see also Clyburn v. West, 12 Vet.App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).

In this case, service medical records are silent for 
complaints or findings for a jaw or TMJ disorder.  The 
appellant was discharged in October 2002 and filed a claim 
for left jaw disorder in September 1993.  The appellant along 
with his spouse report onset of left jaw symptoms, described 
as popping and snapping, in service.  The appellant's spouse 
stated in December 2003 that the appellant she noticed jaw 
noises in about 1986 or 1987, and indicated that the 
appellant has told her he has episodes of jaw locking.  On VA 
dental/oral examination in March 2007, the appellant reported 
symptoms of left jaw clicking and popping, which began when 
he started chewing gum during the night shift.  He further 
reported that his jaw "locks open about twice a year."  The 
appellant denied any current treatment for jaw symptoms.  
Clinical findings were positive for crepitus bilaterally and 
a somewhat flattened left articular tubercle and condylar 
head.  The examiner concluded that the "occasional episodes 
of jaw locking are a manifestation of temporomandibular joint 
disorder."  The examiner indicated that the crepitus 
suggested "some component" of TMJ disorder, likely partial 
disk displacement.  The examiner commented that the onset of 
TMJ disorder is variable and that "it is a distinct 
possibility that the onset of his joint disorder was in fact 
during his years of service."

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence supports entitlement to service 
connection for TMJ disorder.  While there is no documentary 
evidence of record showing complaints or findings for TMJ 
disorder in service, the appellant is competent to report 
such symptoms, and his spouse corroborates that the appellant 
had noises emanating from the left jaw.  This coupled with 
the March 2003 VA examination report, which attributes the 
appellant's reported symptoms to a TMJ disorder, weighs in 
favor of the claim.  The Board emphasizes that the appellant 
has presented a consistent post service history of left jaw 
symptoms, his history is corroborated by his spouse, and he 
filed his claim soon after service discharge.  The Board 
finds that the appellant is credible and that competent 
evidence exists attributing the appellant's reported symptoms 
to TMJ disorder.  Accordingly, the claim is granted.

In view of the grant, any deficiencies in VA's duty to notify 
and assist as required by the Veterans Claims Assistance Act 
of 2000 (VCAA) is moot.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

II.  Tinnitus

The appellant has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus disability.  
He argues that separate 10 percent evaluations are warranted 
in his case because the effective date of his award predated 
the law or decision to provide only a single disability award 
and because his condition is more severe in one ear.

The record shows that the RO denied the appellant's request 
for separate 10 percent evaluations because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
appellant appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d.1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The appellant's service-connected tinnitus has been assigned 
a 10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
appeal must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The effective date of the 
appellant's award has no bearing on the matter.

With respect to the VCAA, which describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits, the U. S. Court of Appeals for Veterans Claims has 
held that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case the facts are not in 
dispute.  Resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As shown 
above, the Board has found that the appellant is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether his tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

ORDER

Service connection for TMJ disorder is granted.

Entitlement to separate 10 percent ratings for bilateral 
tinnitus disability is not warranted.  The appeal is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


